[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JULY 16, 2008
                               No. 07-15908                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                 D. C. Docket No. 07-00057-CR-001-WDO-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

THOMAS FORD, JR.,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (July 16, 2008)

Before BIRCH, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     John R. Francisco, appointed counsel for Thomas Ford, Jr., in this appeal,
has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ford’s sentence is AFFIRMED.




                                          2